Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to a method for manufacturing a three-dimensional structural member.
Group II, claim(s) 5-6, drawn to a method for manufacturing an acceleration pickup member.
Group III, claims 7-8, drawn to an acceleration pickup member.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of, between claims 1 and 5:
“A method for manufacturing a three-dimensional structural member including a plurality of portions different in thickness by molding a flat plate-like base, the method comprising: 
a mask forming step of forming a mask over at least one principal surface of the base; 
a mask removing step of removing a part of the mask; and 
an etching step of etching an exposed portion of the base,” 
and, between claims 3 and 5:
“A method for manufacturing a three-dimensional structural member including...portions different in thickness by molding a flat plate-like base, the method comprising: 
a mask forming step of forming a mask over at least one principal surface of the base,”
these technical features are not special technical features as they do not make a contribution over the prior art in view of Burns et al. (US 5738757 A, hereinafter Burns).
Burns teaches a method for manufacturing a three-dimensional structural member including a plurality of portions different in thickness by molding (the Examiner notes that while instant ¶5 states that the acceleration pickup is formed by “molding” a 
a mask forming step of forming a mask 12 over at least one principal surface of the base 10 (fig. 1A); 
a mask removing step of removing a part of the mask (as seen in fig. 1D); and 
an etching step of etching an exposed portion of the base (fig. 1E and col. 5 lines 54-57).

I and III lack unity of invention because the groups do not share the same or corresponding technical feature.

II-III lack unity of invention because even though the inventions of these groups require the technical feature of, from claim 5: 
“an acceleration pickup member for use in an acceleration sensor...the acceleration pickup member including a pendulum section, a hinge section coupled to the pendulum section, a support section supporting the pendulum section through the hinge section, and a through groove section between the pendulum section and the support section,”
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of O’Brien et al. (GB 2280037 A, hereinafter O’Brien).


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.C.P./Examiner, Art Unit 2853                  

/JILL E CULLER/Primary Examiner, Art Unit 2853